DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102a (1) as being anticipated by  POURCIAU.

Regarding  claim 1, POURCIAU disclose a car rain guard,30 comprising: a rain shield,30 which includes an attach portion,22 able to be attached firmly to a surface above ,6 at least one door of a car body, and 
a shield portion,30 integrally extended from 
the attach portion; at least one magnetic member, (col.2,58) disposed on
 the attach portion of the rain shield,20; wherein an angle, Fig.1 is formed between the attach portion and the shield portion,30 so that the shield portion is able to be inclined from an inner side to an outer side to block rain and drain water; wherein 
the attach portion,22 is able to be attached and sealingly connected to the surface by magnetic attraction detachably (col.2, ln58).

Regarding claim 2, POURCIAU disclose the device as claimed in claim 1, wherein the magnetic member (col. 2 ln.58) is mounted in the attach portion,22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over  POURCIAU in  view of Kaufman 7,172,240.

Regarding claim 3, POURCIAU disclose the device as claimed in claim 2 POURCIAU disclose, wherein the car rain guard includes a plurality of the magnetic members each of which is integrally enclosed in the attach portion.  POURCIAU fails to disclose the rain shield is integrally molded and made of rubber and plastic material. However, Kaufman teaches a rain shield,20 is integrally molded and made of rubber col.4, ln 18 and plastic material (claim 8).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over  POURCIAU in  view of Thorne ,2,575,933.

Regarding claim 9,  POURCIAU  fails  to disclose wherein the rain guard further includes at least one external support member  however, Miller teaches one external support member, hook,30. It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention  motivated to modify the apparatus as disclose  by POURCIAU to include one external support member  in order  to provide hook over the vehicle door for quicker removal. 
 
Allowable Subject Matter
Claims 4-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        9/9/2022